Opinion issued December 12, 2002













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00377-CR
____________

EDWARD WILLIAM LARIOS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 883602 



MEMORANDUM  OPINION
	Appellant, Edward William Larios, pleaded guilty to burglary of a
habitation with intent to commit theft without a plea bargain agreement.  After the
preparation of a presentence investigation report, the trial court assessed punishment
at 10 years' confinement.  We affirm.
	Appellant's court-appointed counsel filed  a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	A copy of the brief was delivered to appellant, who was advised of his right
to examine the appellate record and file a pro se response.  See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991).  Thirty days have passed, and appellant has
not filed a pro se response.  We have carefully reviewed the record and counsel's
brief.  We find no reversible error in the record, and agree that the appeal is wholly
frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).
2.    	The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.